UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6190



DICKIE FRELIN WIMMER,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden, Mount Olive Correc-
tional Complex,

                                            Respondent - Appellee,

          and


GEORGE TRENT,

                                                        Respondent.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-98-292-5)


Submitted:   June 20, 2001                 Decided:   June 29, 2001


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dickie Frelin Wimmer, Appellant Pro Se. Darrell V. McGraw, Jr.,
Dawn Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIR-
GINIA, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dickie Frelin Wimmer seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.    Wimmer v. Painter, No. CA-98-292-5

(S.D.W. Va. Mar. 30, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2